    Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 1 of 19 PageID #: 804




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DAVID DARR,                                        )
                                                   )
          Petitioner,                              )
                                                   )
v.                                                 )         Case No. 4:18-CV-01544-NCC
                                                   )
DAVID VANDERGRIFF, 1                               )
                                                   )
          Respondent.                              )

                                MEMORANDUM AND ORDER

         This matter is before the Court on Petitioner’s Petition under 28 U.S.C. § 2254 for Writ

of Habeas Corpus by a Person in State Custody (Doc. 1). Respondent has filed a response (Doc.

16) and Petitioner has filed a reply (Doc. 21). The parties have consented to the jurisdiction of

the undersigned United States Magistrate Judge pursuant to 28 U.S.C. § 636(c) (Doc. 20). After

reviewing the case, the Court has determined that Petitioner is not entitled to relief. As a result,

the Court will DENY the Petition and DISMISS the case.

                                  I. PROCEDURAL HISTORY

         On September 21, 2012, Petitioner was found guilty by a jury in the Circuit Court of St.

Adair County, Missouri of statutory sodomy in the first degree (Count 1), child molestation in

the first degree (Count 2), statutory sodomy in the second degree (Counts 3, 4, 5), and statutory

sodomy in the first degree (Counts 6 and 7) (Doc. 16-1 at 5-6). On November 9, 2012, the




1
 Petitioner is currently incarcerated at the Eastern Reception, Diagnostic and Correctional
Center in Bonne Terre, Missouri. See Missouri Dept’ Corr. Offender Search,
https://web.mo.gov/doc/offSearchWeb/offenderInfoAction.do (last visited August 5, 2021).
David Vandergriff is the Warden and the proper party respondent. See 28 U.S.C. § 2254, Rule
2(a).
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 2 of 19 PageID #: 805




Circuit Court sentenced Petitioner to fifty-seven years of incarceration in the Missouri

Department of Corrections (Id. at 68-69). Petitioner appealed the judgment, raising two claims:

       (1) The trial court clearly erred and abused its discretion in overruling Petitioner’s motion
       for mistrial after the prosecution played a video containing inadmissible hearsay
       statements from Petitioner’s son, Davey, referring to Petitioner as a “raper” and
       threatening to kill him; and

       (2) The trial court clearly erred and abused its discretion in overruling Petitioner’s
       objection to the prosecution eliciting prejudicial information from the victim’s mother
       about the victim’s current behavior at school and at home.

(Doc. 17-1). On April 29, 2014, the Missouri Court of Appeals for the Western District affirmed

Petitioner’s conviction and sentence on direct appeal (Doc. 16-3; State v. Darr, 437 S.W.3d 777

(Mo. Ct. App. 2014)). The Missouri Court of Appeals’ Mandate issued on August 20, 2014.

       Petitioner filed a pro se motion for post-conviction relief on November 14, 2014 raising

three grounds for relief:

       (1) Prosecutorial misconduct when Mr. Monte Platz, the prosecutor, went into the jury
       room and told them to vote guilty and give Petitioner the maximum sentence;

       (2) Prosecutorial misconduct by Mr. Platz and Mr. Carson getting victims to lie,
       specifically H.H.’s mother; and

       (3) Trial counsel was ineffective at trial by not challenging the State’s evidence and not
       submitting evidence Petitioner was at work or taking care of his mother.

(Doc. 17-3 at 8-14). On May 18, 2015, counsel filed on Petitioner’s behalf an amended motion

for post-conviction relief raising two claims:

       (1) Petitioner’s trial counsel was ineffective for failing to file a motion to suppress
       physical evidence on the grounds that the search warrant that led to recovery of the
       evidence was stale; and

       (2) Petitioner’s trial counsel failed to investigate and develop contradictory and
       impeaching evidence regarding H.H.

(Id. at 21-42). After an evidentiary hearing, the motion court denied Petitioner’s amended

motion (Doc. 17-3 at 52-56). On September 5, 2017, the Missouri Court of Appeals for the



                                                 2
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 3 of 19 PageID #: 806




Western District affirmed the motion court’s denial of the motion (Doc. 16-6; Silver v. Darr, 534

S.W.3d 247 (Mo. Ct. App. 2017)). The Missouri Court of Appeals’ Mandate issued on

December 20, 2017.

       On September 13, 2018, Petitioner filed his Petition under 28 U.S.C. § 2254 for Writ of

Habeas Corpus by a Person in State Custody raising the following four grounds:

       (1) The trial court erred by overruling trial counsel’s oral motion for a mistrial after the
       prosecution erroneously played portions of a videotaped interview containing hearsay
       statements of Petitioner’s son, Davey, referring to Petitioner and stating that he would kill
       Petitioner;

       (2) The trial court erred in overruling trial counsel’s objection to the prosecution eliciting
       prejudicial information from the victim’s mother about the victim’s current behavior at
       school and at home;

       (3) Ineffective assistance of trial counsel for failing to object to prejudicial testimony and
       physical evidence. Specifically, trial counsel was ineffective for failing to file a motion
       to suppress certain items of physical evidence that were seized from Petitioner’s home;
       and

       (4) Petitioner is entitled to habeas corpus relief because of the “cumulative error” as
       indicated in Grounds 1-3.

       (Doc. 1).
                                         II. DISCUSSION

       In the habeas setting, a federal court is bound by the Antiterrorism and Effective Death

Penalty Act of 1996, 28 U.S.C. § 2254, to exercise only “limited and deferential review” of

underlying state court decisions. Lomholt v. Iowa, 327 F.3d 748, 751 (8th Cir. 2003). Under this

standard, a federal court may not grant relief to a state prisoner unless the state court’s

adjudication of a claim “resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the

United States,” or “was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). A state court decision




                                                  3
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 4 of 19 PageID #: 807




is contrary to clearly established Supreme Court precedent if “the state court arrives at a

conclusion opposite to that reached by [the] Court on a question of law or . . . decides a case

differently than [the] Court has on a set of materially indistinguishable facts.” Williams v.

Taylor, 529 U.S. 362, 413 (2000). A state court decision is an unreasonable application of

clearly established federal law if it “correctly identifies the governing legal rule but applies it

unreasonably to the facts of a particular prisoner’s case.” Id. at 407-08. Finally, a state court

decision involves an unreasonable determination of the facts in light of the evidence presented in

the state court proceedings only if it is shown that the state court’s presumptively correct factual

findings do not enjoy support in the record. 28 U.S.C. § 2254(e)(1); Ryan v. Clarke, 387 F.3d

785, 790 (8th Cir. 2004).

A. Ground 1: Failure to Exclude Portions of S.O.’s Forensic Interview

       First, Petitioner asserts that the trial court erred by overruling trial counsel’s oral motion

for a mistrial after the prosecution erroneously played portions of a videotaped interview

containing hearsay statements of Petitioner’s son, Davey, referring to Petitioner as a “raper” and

stating that he would kill Petitioner (Doc. 1 at 8, 50-73). Petitioner argues that this evidence was

highly prejudicial and likely had an influence on the jury’s verdict such that Petitioner was

unconstitutionally prejudiced in violation of the Fifth, Sixth and Fourteenth Amendments to the

United States Constitution (Id.). Specifically, Petitioner asserts that he was not afforded any

procedural due process against the inflammatory comments in violation of Petitioner’s Sixth

Amendment right to confrontation (Id. at 51).

       Petitioner was convicted of the sodomy and molestation of teenagers H.H., S.O., and J.O.

During the forensic interview of S.O. by Beth Jackman, played in its entirety during the trial of

Petitioner, the follow exchange occurred:




                                                   4
    Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 5 of 19 PageID #: 808




         S.O. stated that he went outside and told Darr’s son, Davey, who was washing his car at
         the time that, Darr had rubbed his “thing.” When asked by the interviewer what Davey’s
         response was, S.O. reported that Davey said, “he’ll kill him or something.” S.O. stated
         that his brother, J.O., was also present when he informed Davey, and J.O. started talking
         about Darr doing the same to him. The interviewer asked S.O. for more information
         regarding Davey stating he was going to “kill him.” S.O. then said that Davey said “the
         old man’s crazy” and that Davey “called him a raper and stuff.” S.O. told the interviewer
         that Davey was angry and started washing his car again.

(Doc. 16-3 at 4-5). 2

         Prior to Petitioner’s trial, Petitioner’s trial counsel raised several objections to the un-

edited video of the forensic interview of S.O. (Doc. 17, Trial Transcript (hereinafter “Tr.”) at

221-24). Specifically, trial counsel raised an oral motion in limine (Tr. 221). The state argued:

         [S.O.] had told Davey after it happened and Davey said – It was half – largely
         unintelligible but something to the effect, he’ll kill you. At that point [S.O.] never again
         tried to tell someone until the police came knocking in 2010 .... And then to Davey, the
         reasons – I do believe it’s an exception to hearsay to show reasons why the boy – whether
         true or not – chose not to disclose based on fear. He had the perception, whether true or
         not, he was going to be killed if he told someone.

(Tr. 222). 3 The trial court asked whether the prosecution felt “comfortable enough that those

kind of prejudicial statements are not in this particular video,” or whether more time was needed

to review the video for prejudicial hearsay statements (Tr. 223). The trial court stated, “the

concern I have, is that if it’s in there, we’ve probably got a mistrial” (Id.). The state assured the

Judge that sections of the video did not need to be removed (Tr. 223-25). The trial court

sustained trial counsel’s motion in limine as to this point, stating to the prosecution, “[i]f you’re

comfortable enough to go ahead and play it without reviewing it a second time, I’m okay with

that” (Tr. 224-25).
2
  The Court was not provided with State’s Exhibit 2, the taped interview of S.O. by Ms.
Jackman. These facts are taken directly from the Court of Appeals’ Memorandum affirming
Petitioner’s conviction on direct appeal. This Court presumes a state court’s determination of a
factual issue is correct. See 28 U.S.C. § 2254(e).
3
 Davey’s statement, however, does not indicate a threat against S.O. but rather that a threat by
Davy against his father, Petitioner, as clearly indicated in the full exchange detailed above.


                                                    5
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 6 of 19 PageID #: 809




        After the video was played during the trial, trial counsel objected to the statements as

prejudicial hearsay and requested a mistrial (Tr. 243-44). The state raised a number of legal

theories in response including assertions that the identify of who Davey was labeling a “raper”

may not have been clear, and that S.O. was mumbling so the jury may not have understand him

(Tr. 244). The trial court declined to grant a mistrial, indicating that he would be “shocked if the

jury caught it” (Tr. 245). Instead, the trial judge offered to provide a limiting instruction which

trial counsel declined (Id.).

        In his Motion for Judgment of Acquittal or in the Alternative Motion for New Trial, trial

counsel argued that the trial court erred by overruling defendant’s request that S.O.’s video be

screened for irrelevant and prejudicial testimony (Doc. 16-1 at 66-67). Counsel asserted that

S.O.’s recollection of Davey’s statements was hearsay, irrelevant, evidence of uncharged bad

acts and was highly prejudicial to the defendant (Id. at 67). Further, counsel argued, allowing

this testimony violated defendant’s right to a fair trial, due process and equal protection under the

Fifth, Sixth and Fourteenth Amendments to the United States Constitution, and Article I, Section

10 of the Missouri Constitution (Id.). After oral argument prior to Petitioner’s sentencing

hearing, the trial court denied the Motion (Id. at 7).

        On direct appeal, Petitioner argued that the trial court clearly erred and abused its

discretion in overruling Petitioner’s motion for mistrial after the prosecution played a video

containing inadmissible hearsay statements from Petitioner’s son referring to Petitioner as a

“raper” and threatening to kill him (Doc. 16-2 at 4). On April 29, 2014, the Missouri Court of

Appeals for the Western District affirmed Petitioner’s conviction and sentence on direct appeal

(Doc. 16-6; State v. Darr, 437 S.W.3d 777 (Mo. Ct. App. 2014)).




                                                  6
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 7 of 19 PageID #: 810




       Petitioner’s Ground 1 is procedurally defaulted and may not give rise to federal habeas

relief. To avoid defaulting on a claim, a petitioner seeking habeas review must have fairly

presented the substance of the claim to the state courts, thereby affording the state courts a fair

opportunity to apply controlling legal principles to the facts bearing on the claim. Wemark v.

Iowa, 322 F.3d 1018, 1020-21 (8th Cir. 2003). A claim has been fairly presented when a

petitioner has properly raised the same factual grounds and legal theories in the state courts that

he is attempting to raise in his federal petition. Id. at 1021. “The federal legal theory . . . must

plainly appear on the face of the petitioner’s state-court briefs.” Jones v. Jerrison, 20 F.3d 849,

854 (8th Cir. 1994). Claims that have not been fairly presented to the state courts are

procedurally defaulted. Wemark, 322 F.3d at 1022 (quoting Gray v. Netherland, 518 U.S. 152,

161-62 (1996)). Claims that have been procedurally defaulted may not give rise to federal

habeas relief unless the petitioner can demonstrate cause and prejudice for the default. Id.

“[T]he existence of cause for a procedural default must ordinarily turn on whether the prisoner

can show that some objective factor external to the defense impeded counsel’s efforts to comply

with the State’s procedural rule.” Murray v. Carrier, 477 U.S. 478, 488 (1986).

       The Court finds that Ground 1 is procedurally defaulted as the claim was not fairly

presented to the state courts. Here, Petitioner claims that the testimony’s admission violated his

Confrontation Clause rights (See Doc. 1 at 8. Doc. 21 at 7-8). However, before the state courts,

Petitioner raised a state-law hearsay claim, an alleged violation of Missouri evidentiary rules

(See Doc. 17-1 at 22-27). While Petitioner associated this hearsay argument with the Sixth

Amendment of the Constitution, which includes a defendant’s right to confrontation, among

other Constitutional Amendments, the federal legal theory he pursues here does not appear on

the face of any of the briefing before the state courts (See Doc. 16-1 at 67; Doc. 17-1 at 15-27).




                                                  7
    Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 8 of 19 PageID #: 811




Thus, even though the claims rely on the same underlying factual basis, Petitioner is not

proceeding on the same legal theory here as he did before the state courts and the claim is

procedurally defaulted. 4 Abdullah v. Groose, 75 F.3d 408, 412 (8th Cir. 1996). C.f. Middleton v.

Roper, 455 F.3d 838, 855 (8th Cir. 2006) (finding petitioner’s Confrontation Clause claim not to

be procedurally defaulted when petitioner raised the federal claim on direct appeal to the

Missouri Supreme Court even though he did not raise it previously and the Missouri Supreme

Court addressed the claim under state evidentiary rules finding it to be properly admitted

hearsay).

         As cause for the alleged default, Petitioner argues that he had no role in how the issue

was technically argued to the trial court or how the issue was framed and written for the Missouri

Court of Appeals (Doc. 21 at 10). Thus, Petitioner argues that any default should be excused

under Martinez v. Ryan, as post-conviction counsel did not raise the ineffective assistance of

appellate counsel before the motion court and appellate counsel was ineffective for not

appropriately raising this claim before the Missouri Court of Appeals. Martinez v. Ryan, 566

U.S. 1 (2012). Petitioner argues that post-conviction counsel did not raise a claim against

appellate counsel because Kevin Schriener represented Petitioner for both his appellate case and

his post-conviction relief case and “was never going to claim [ineffective assistance of counsel]

against himself” (Doc. 21 at 11). In support of this assertion, Petitioner cites to Cuesta-

Rodriguez v. Carpenter from the Tenth Circuit Court of Appeals for the proposition that when

“trial and appellate counsel are too closely intertwined,” a conflict of interest exists which cannot

be adequately asserted in “Oklahoma’s system for raising ineffective-assistance-of counsel
4
  Indeed, if Petitioner raised his evidentiary theory before this Court, the Court would find it non-
cognizable. Johnston v. Luebbers, 288 F.3d 1048, 1056 (8th Cir. 2002) (“[I]n habeas corpus
proceedings, it is not within [the federal courts’] province to ‘reexamine state-court
determinations on state-law questions.’”) (quoting Estelle v. McQuire, 502 U.S. 62, 67-68
(1991)).


                                                  8
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 9 of 19 PageID #: 812




claims on direct appeal.” Rodriguez v. Carpenter, 916 F.3d 885, 900 (10th Cir. 2019), cert.

denied, 140 S. Ct. 844, 205 L. Ed. 2d 472 (2020). Petitioner therefore argues, by logical

extension, this Court should find that the state post-conviction procedure in Missouri is

inadequate to host a claim of ineffective assistance of appellate counsel in instances where

appellate and post-conviction counsel are similarly intertwined or the same, as is the case here

(Doc. 21 at 12).

       The Eighth Circuit Court of Appeals, as Petitioner correctly notes, appears to

acknowledge that structural error of this kind may be cause to excuse procedural default. See

Thomas v. Payne, 960 F.3d 465, 477 (8th Cir. 2020); Hunt v. Houston, 563 F.3d 695, 705 n.2

(8th Cir. 2009). Even if the Court were to determine that use of the same private attorney for

both the appellate and post-conviction proceedings to be a structural error, “a finding of

structural error does not obviate a petitioner’s obligation to show prejudice when attempting to

overcome a state procedural default.” Hunt, 563 F.3d at 705 n.2. See also Thomas, 960 F.3d at

477 (“Ultimately, for us to excuse procedural default, [the petitioner] must show ‘actual

prejudice.’”). Petitioner cannot show that post-conviction relief counsel’s failure to raise an

ineffective assistance of appellate counsel claim amounts to prejudice. Petitioner would be

arguing in essence that his appellate counsel was ineffective for failing to raise the appropriate

legal theory as to the alleged hearsay. However, “[d]eclining to raise a claim on appeal [] is not

deficient performance unless that claim was plainly stronger than those actually presented to the

appellate court.” Davila v. Davis, 137 S. Ct. 2058, 2067 (2017). Counsel is presumed to have

rendered adequate assistance and made all significant decisions in the exercise of reasonable

professional judgment. Strickland v. Washington, 466 U.S. 668, 690 (1984). Petitioner has

failed to allege any facts that would overcome this strong presumption afforded to Petitioner’s




                                                 9
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 10 of 19 PageID #: 813




counsel. Additionally, Petitioner has failed to explain why he did not raise this argument in his

post-conviction motion. Indeed, Petitioner raised a claim against his trial counsel but did not

raise a claim of ineffective assistance of appellate counsel in his pro se motion for post-

conviction relief. Regardless, any such claim would be meritless, as the statements by

Petitioner’s son 5 were either non-testimonial hearsay or simply not hearsay and their admission

does not raise confrontation concerns. Crawford v. Washington, 541 U.S. 36, 50-52 (2004);

Nelson v. Payne, No. 4:18-CV-00994 JAR, 2021 WL 1392191, at *9 (E.D. Mo. Apr. 13, 2021).

As such, Petitioner cannot establish cause for the procedural default and Ground 1 will be denied

as procedurally defaulted.

B. Ground 2: The Testimony of H.H.’s Motion

       Next, Petitioner asserts that the trial court erred in overruling trial counsel’s objection to

the prosecution eliciting prejudicial information from the victim’s mother about the victim’s

current behavior at school and at home (Doc. 1 at 8-9, 74-87). Additionally, Petitioner argues

that the Missouri Court of Appeals’ direct appeal determination implicates “the question of

whether sufficient evidence aside from the objectionable testimony exists independently,

sufficient enough to sustain the conviction and alleviate any due process concerns” (Id. at 80).

The Court interprets this latter assertion to raise an independent claim regarding the sufficiency

of the evidence to convict Petitioner.

       During Petitioner’s trial, Victim H.H. testified that he was molested by Petitioner in June

2007 (Tr. 193). H.H.’s mother testified that when H.H. came forward with his allegations

against Petitioner in 2010, H.H. was having trouble with his grades, was fighting at school, and
5
  In Petitioner’s brief, Petitioner spends a great deal of time addressing S.O.’s statements to
Jackman and questioning the propriety of the forensic interview and its admission into evidence
(See, e.g., Doc. 1 at 62-68 (arguing the testimonial nature of the taped interview)). To be clear,
contrary to Petitioner’s assertions, the hearsay statements at issue here are those by Petitioner’s
son to S.O., not the statements given by S.O., who testified during trial, to Jackman.


                                                 10
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 11 of 19 PageID #: 814




was facing punishment at home (Tr. 152-160). H.H.’s “personality at home just seemed to

change a lot,” and he started to have issues with his stomach (Tr. 153). The State then asked

H.H.’s mother about H.H.’s behavior at the time of trial (Tr. 160). Trial counsel objected to the

question, arguing that H.H.’s behavior at the time of trial had no relevance to whether the

incident in 2007 took place (Id.). The State responded that “[i]t shows the difference and the

changes [sic] is not a rebellious act. There’s an inference that it was related to a sex offense not

just general attitude” (Tr. 160). The trial court overruled the objection:

       I don’t think this is something that you are necessarily able to draw the inference because
       he’s disclosed, no. That the inference can be drawn that the behaviors of him having
       issues at school, the crying and so forth was directly related to having to hold it in and,
       now it’s out, that someone is saying his behavior is going back to the same.

(Tr. 160-61). H.H.’s mother was permitted to respond to the question and testified that almost

immediately after H.H. confided in her that Petitioner had molested him years earlier, H.H.’s

grades improved, he stopped fighting at school, and he stopped receiving disciplinary complaints

(Tr. 161-62).

       In his Motion for Judgment of Acquittal or in the Alternative Motion for New Trial, trial

counsel argued that the trial court erred by overruling defendant’s objection to the State’s

question “how is [H.H.’s] behavior now” because it lacked foundation, was not relevant to the

charges filed, and was prejudicial to the defendant (Doc. 16-1 at 66-67). Counsel argued that the

State sought this testimony to support H.H.’s allegation he was sexually abused but that the

testimony was misleading, irrelevant and prejudicial (Id. at 66). Further, counsel argued,

allowing this testimony violated defendant’s right to a fair trial, due process and equal protection

under the Fifth, Sixth and Fourteenth Amendments to the United States Constitution, and Article

I, Section 10 of the Missouri Constitution (Id.). After oral argument prior to Petitioner’s

sentencing hearing, the trial court denied the Motion (Id. at 7).



                                                 11
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 12 of 19 PageID #: 815




       On direct appeal, Petitioner argued that the trial court clearly erred and abused its

discretion in overruling defense’s objection to the prosecution eliciting prejudicial information

from the victim’s mother about the victim’s current behavior at school and at home because such

evidence did not have proper foundation, was misleading, and was not relevant to the charged

offenses, which were alleged to have occurred four years earlier (Doc. 16-2 at 28). On April 29,

2014, the Missouri Court of Appeals for the Western District affirmed Petitioner’s conviction

and sentence on direct appeal (Doc. 16-6; State v. Darr, 437 S.W.3d 777 (Mo. Ct. App. 2014)).

       Petitioner’s Ground 2 is not cognizable in a federal habeas corpus action. The United

States Supreme Court has held that “‘federal habeas corpus relief does not lie for errors of state

law” and that “it is not province of a federal habeas court to reexamine state-court determinations

on state-law questions.” Estelle, 502 U.S. at 67-68 (quoting Lewis v. Jeffers, 497 U.S. 764, 780

(1990) and citing Pulley v. Harris, 465 U.S. 37, 41 (1984)). Because the admission or exclusion

of evidence is primarily a question of state law, an evidentiary determination rarely gives rise to

a federal question reviewable in a habeas petition. Scott v. Jones, 915 F.2d 1188, 1190-91 (8th

Cir. 1990). Federal courts “may not review evidentiary rulings of state courts unless they

implicate federal constitutional rights.” Evans v. Luebbers, 371 F.3d 438, 443 (8th Cir. 2004)

(citing Estelle, 502 U.S. at 68). State evidentiary issues only assume constitutional significance

where the introduction or exclusion of evidence is so extremely unfair that its admission violates

“fundamental conceptions of justice.” Dowling v. United States, 493 U.S. 342 (1990). The

Supreme Court has defined this class of evidentiary issues “very narrowly.” Id. The Eighth

Circuit has further opined that, to constitute a due process violation, an evidentiary mistake must

be “so egregious that [it] fatally infected the proceedings and rendered his entire trial

fundamentally unfair.” Anderson v. Goeke, 44 F.3d 675, 679 (8th Cir. 1995).




                                                 12
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 13 of 19 PageID #: 816




       The trial court’s admission of the testimony from H.H.’s mother did not render

Petitioner’s trial fundamentally unfair. The Missouri Court of Appeals considered the claim on

direct appeal and rejected it on the merits (Doc. 16-3). In disposing of this claim, the appellate

court found that Petitioner had raised the issue of H.H.’s credibility in trial counsel’s opening

statement and rendered the testimony relevant by implying that H.H. fabricated claims against

him to avoid punishment for poor school performance (Id. at 10). The appellate court further

found that, “in light of the overwhelming evidence against Darr and the fact that the jury had

already heard without objection that H.H.’s behavior and grades deteriorated after the abuse,

there is no reasonable probability that testimony regarding H.H.’s post-disclosure behavior

prejudiced Darr such that the outcome of his trial would have been different” (Id. at 11). The

appellate court determined that the trial court did not abuse its discretion in overruling

Petitioner’s objection to testimony from H.H.’s mother regarding H.H.’s current behavior as the

testimony was relevant to rebut Petitioner’s inference that H.H. had fabricated allegations against

him (Id.).

       The explanation given by the Missouri Court of Appeals is entitled to deference and does

not incorrectly or unreasonably apply federal constitutional law. Petitioner is not entitled to

relief on this ground because it concerns a non-cognizable issue of state evidentiary law, and to

the extent that it implicates the Due Process Clause, the state courts adjudicated it in a manner

consistent with 28 U.S.C. § 2254(d). To implicate a due process violation, the alleged improper

evidence must be “so egregious that [it] fatally infected the proceedings and rendered [the] entire

trial fundamentally unfair.” Anderson, 44 F.3d at 679. Here, the mother’s testimony was

admissible to bolster the credibility of H.H. and, given the extensive witness testimony from the

three victims and the corroborating physical evidence, any potential error in its admission did not




                                                 13
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 14 of 19 PageID #: 817




substantially prejudice Petitioner such that the outcome of his trial would have been different if

the testimony had not been admitted. Further, any independent claim regarding the sufficiency

of the evidence to support his convictions is procedurally defaulted as it was never raised before

the state courts. Wemark, 322 F.3d at 1022. Therefore, Ground 2 will be denied as non-

cognizable.

C. Ground 3: Ineffective Assistance of Trial Counsel

       In Ground 3, Plaintiff argues that trial counsel was ineffective for failing to object to

prejudicial testimony and physical evidence (Doc. 1 at 8, 87-115). Specifically, Petitioner

asserts trial counsel should have filed a motion to suppress certain items of physical evidence—

some Vicks VapoRub and a shower brush—that were seized from Petitioner’s home as the

information in support of the warrant affidavit was stale (Id.).

       During Petitioner’s trial, evidence including a shower brush and eight jars of Vicks

VapoRub was introduced without objection (Tr. 12, 285-87). These items were seized from

Petitioner’s home during the execution of a search warrant on February 11, 2010 (Doc. 16-6 at

3). Before the post-conviction relief motion court, Petitioner argued that the warrant was stale

because the last incident of contact between Petitioner and a victim at his residence occurred

seven months prior to the application for the search warrant (Doc. 17-3 at 21-42). During the

evidentiary hearing before the motion court, trial counsel testified that he had not considered

filing a motion to suppress (Doc. 16-7 at 19). Trial counsel indicated that the same search was

the subject of suppression hearings in Petitioner’s son’s federal case but that Petitioner’s son had

not prevailed (Id.). 6 Trial counsel further testified that he believed that the evidence would have

come in regardless of its physical suppression; “the witnesses were going to testify to what
6
 USA v. David Russell Darr, Jr., Case No. 4:10-CR-00216-CEJ (Feb. 8, 2011) (Petitioner’s son
entered a guilty plea to production of child pornography and was sentenced to a term of 180
months’ imprisonment in the Bureau of Prisons).


                                                 14
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 15 of 19 PageID #: 818




happened, whether or not there was actual physical evidence to show the jury or not” (Id. at 21).

Trial counsel testified that his trial strategy was to address the late disclosures from the victims

and the victims’ credibility (Id. at 27-28). Petitioner raised this claim before the post-conviction

relief appellate court contending specifically that the motion court clearly erred in denying his

Rule 29.15 motion for post-conviction relief, claiming that his trial counsel was ineffective for

failing to file a motion to suppress physical evidence on the grounds that the search warrant was

stale (Doc. 17-3 at 21-42).

       The motion court found that Petitioner had failed to satisfy either prong of the Strickland

standard (Doc. 17-3 at 54-55). Specifically, the motion court noted that trial counsel testified at

an evidentiary hearing that it was his trial strategy not to seek to suppress this evidence because

he believed that the witnesses would testify about these items and these items could not be

introduced in evidence as the actual items used on the victims by Petitioner (Id. at 54). Thus, the

motion court determined that trial counsel’s determination not to seek to suppress the evidence

was reasonable trial strategy and did not fall below an objective standard of reasonableness (Id.).

Further, the motion court found that even if trial counsel was ineffective in failing to file a

motion to suppress or object to the search and seizure, Petitioner had not established prejudice

from the alleged failure (Id. at 55). The motion court determined, “[c]onsidering the totality and

the strength of other evidence of guilt against [Petitioner], there is no reasonable probability that,

absent the alleged error, the fact finder would have had a reasonable doubt respecting guilt” and

“[i]t is not reasonably probable that the outcome of the trial would have been different even if

these items had been suppressed” (Id.).

       The post-conviction appellate court affirmed the motion court’s decision (Doc. 16-6). In

so doing, the post-conviction appellate court similarly found that Petitioner did not prove that




                                                  15
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 16 of 19 PageID #: 819




trial counsel failed to exercise the skill and diligence of a reasonably competent attorney under

similar circumstances (Id. at 7). The appellate court specifically noted trial counsel’s testimony

regarding his awareness of an unsuccessful motion to suppress that had been filed in the federal

case of Petitioner’s son (Id. at 8). Indeed, as noted by the appellate court, the Eighth Circuit

Court of Appeals concluded, prior to Petitioner’s trial, that the warrant was not based on stale

information (Id. (citing United States v. Darr, 661 F.3d 375, 378-79 (2011)). The appellate court

further found that trial counsel assessed the impact of filing a motion to suppress as it related to

Petitioner’s case and reached the reasonable conclusion that admission of the evidence would

have no impact given the other evidence that was to be admitted, specifically the testimony of

the victims about the physical evidence (Id.).

       The state courts’ decisions are not contrary to, nor do they involve, an unreasonable

application of federal law. Applying Strickland, the state courts correctly found that trial counsel

acted reasonably in his determination not to file a motion to suppress on the ground that the

information in the search warrant affidavit was stale. To establish that his trial counsel was

ineffective in failing to challenge the warrant, Petitioner must “prove that his Fourth Amendment

claim is meritorious and that there is a reasonable probability that the verdict would have been

different absent the excludable evidence in order to demonstrate actual prejudice.” Kimmelman

v. Morrison, 477 U.S. 365, 375 (1986). Petitioner cannot meet his burden. As noted by

Respondent, the Eighth Circuit Court of Appeals found the information in the search warrant

affidavit not to be stale and the warrant supported by probable cause because (1) the nature of the

items sought was such that it was reasonable to believe that they remained in the home; (2)

Petitioner allegedly used the items on more than one occasion; (3) Petitioner was said to have

used the bathroom brushes during incidents more than two years apart; and (4) police had




                                                 16
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 17 of 19 PageID #: 820




information that Petitioner “persisted in efforts to contact the children” into 2010. United States

v. Darr, 661 F.3d 375, 378 (8th Cir. 2011). The record indicates that trial counsel was aware of

this determination and chose not to pursue the motion to suppress. Failure to file a meritless

motion to suppress is not objectively unreasonable. Nash v. Vandergriff, No. 4:17-CV-02825-

JAR, 2020 WL 5891400, at *6 (E.D. Mo. Oct. 5, 2020). “The performance of an attorney is not

deficient for failure to object to admissible evidence.” Russell v. Jones, 886 F.2d 149, 152 (8th

Cir. 1989). Thus, the state courts’ decisions are not contrary to, nor do they involve, an

unreasonable application of federal law and the Court will deny Ground 3.

D. Cumulative Error

       Petitioner further argues that he is entitled to habeas corpus relief because the

“cumulative error” as asserted in grounds 1-3 unconstitutionally prejudiced Petitioner (Doc. 1 at

115-16). As an initial matter, Petitioner did not raise this argument before the state courts.

Moreover, to the extent Petitioner asserts the cumulative effect of these alleged errors would

have resulted in a different outcome, “[e]rrors that are not unconstitutional individually cannot be

added together to create a constitutional violation.” Wainwright v. Lockhart, 80 F.3d 1226, 1233

(8th Cir. 1996) (citation omitted). See also Middleton, 455 F.3d at 851 (“a habeas petitioner

cannot build a showing of prejudice on a series of errors, none of which would by itself meet the

prejudice test.”); United States v. Robinson, 301 F.3d 923, 925 n. 3 (8th Cir. 2002) (recognizing

“the numerosity of the alleged deficiencies does not demonstrate by itself the necessity for

habeas relief,” and noting the Eighth Circuit’s rejection of cumulative error doctrine); Scott, 915

F.2d at 1191 (citation omitted) (holding “cumulative error does not call for habeas relief, as each

habeas claim must stand or fall on its own”). Therefore, the Court will deny Ground 4.




                                                 17
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 18 of 19 PageID #: 821




E. Evidentiary Hearing

        Petitioner requests the Court grant him an evidentiary hearing and/or oral argument in

this case (Doc. 1 at 117). An evidentiary hearing on a habeas petition is mandatory only if a

petitioner was denied a “full and fair hearing in a state court, either at the time of the trial or in a

collateral proceeding.” Townsend v. Sain, 372 U.S. 293, 312 (1963). The Court need not hold

an evidentiary hearing if the petitioner fails to allege facts sufficient to justify habeas relief. Id.

Upon careful consideration, the Court has determined that Petitioner’s claims do not entitle him

to relief on the grounds asserted in his Petition. The Court concludes that no further evidentiary

development is required for the resolution of Petitioner’s grounds. Furthermore, Petitioner fails

to demonstrate that an evidentiary hearing is warranted under the applicable standards set forth in

28 U.S.C. § 2254(e)(2). The Court also finds that oral argument on the issues is unwarranted.

Thus, Petitioner’s request for an evidentiary hearing and/or oral argument will be denied.

F. Request for Transfer and Incorporation of State Court’s Files

        Finally, Petitioner requests that the Court issue an Order transferring all state court files

from Adair County and from the Missouri Court of Appeals (Doc. 1 at 117). In compliance with

the Rules Governing Section 2254 Proceedings, Defendant has furnished the relevant portion of

the state court files (See Docs. 16-1 to 16-7, 17 to 17-4). See Rule 5(c), Rules Governing Section

2254 Proceedings. Upon review of the Petition, the Court has not found cause to request any

additional portions of the state court files or otherwise expand the record. Thus, the Court will

deny Petitioner’s request.

                                         IV. CONCLUSION

        For the reasons stated above, the Court finds that Petitioner is not entitled to federal

habeas relief. Furthermore, Petitioner has failed to make a substantial showing of the denial of a




                                                   18
Case: 4:18-cv-01544-NCC Doc. #: 22 Filed: 08/05/21 Page: 19 of 19 PageID #: 822




constitutional right, which requires a demonstration “that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right.” Khaimov v.

Crist, 297 F.3d 783, 785 (8th Cir. 2002) (quotation omitted). Thus, the Court will not issue a

certificate of appealability. 28 U.S.C. § 2253(c).

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s Petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254 (Doc. 1) is DENIED and this case is DISMISSED.

       IT IS FURTHER ORDERED that Petitioner’s request for an evidentiary hearing and/or

oral argument is DENIED.

       IT IS FURTHER ORDERED that Petitioner’s request for transfer and incorporation of

State Court’s files is DENIED.

       IT IS FURTHER ORDERED that a certificate of appealability will not be issued. 28

U.S.C. § 2253.

       A separate Judgment shall be entered in accordance with this Memorandum and Order.

Dated this 5th day of August, 2021.


                                                         /s/ Noelle C. Collins
                                                     NOELLE C. COLLINS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                19
